Title: To George Washington from Robert Morris, 3 April 1782
From: Morris, Robert
To: Washington, George


                        
                            Sir
                            Office of Finance Philada 3d April 1782.
                        
                        I have received letters from Wm Duer Esqr. respecting a request made by Genl Heath for Magazines of Salt
                            provisions to be provided at some of the Posts which Mr Duer is to supply, he alledges that the laying up such Magazines
                            will create an expence & advance of Money beyond what he is bound to by the Contract, which I suppose may be the
                            case, and if so it is but reasonable & Just that such extra Expence should be to the public. I am too distant
                            & too little acquainted with the Posts, also with your intentions as to these Magazines to decide with propriety
                            on the Allowances to be made the Contractor for the extra supplies or services which may be required. Therefore I enclose
                            herewith Copies of Mr Duers Contract & of his letters on the subject, Your Excellency will determine the
                            quantities of provision to be laid up in Magazines, if any are necessary, & the places where, and then commission
                            some proper person to meet the Contractor & fix with him a reasonable compensation for the services he renders
                            over & above the terms of his Contract, and the Act of your Commissioner shall be complied with. I am sure he will
                            be properly impressed with the Necessity of Frugality in all our Affairs. I have the honor to be your Excellency’s Most
                            obedient & most humble servant
                        
                            Robt Morris

                        
                    